 

Exhibit 10.3

5 The North Colonnade

Canary Wharf

London

E14 4BB

United Kingdom

Tel: +44 (0) 207623 2323

Reference No. nyk10f51839 / 35948850B | nyk10f51641 / 35949000B

USI No.: 1030209452101135949000BZZZZZZZZZZZZZZZZZZZ

Buyer LEI:   54930055QGQJRIZH9F41

Seller LEI: G5GSEF7VJP5I7OUK5573

ARTICLE IAMMENDED AND RESTATED RATE CAP AGREEMENT (SIFMA)

The purpose of this communication (this “Agreement”) is to amend and restate the
terms and conditions of the Transaction originally entered into between BARCLAYS
BANK PLC (LONDON HEAD OFFICE) (the “Seller”) and ATAX TEBS III, LLC (the
“Buyer”) on the Trade Date specified below (the “Original Transaction, and as
amended and restated as of August 3, 2017, the “Transaction”).  This Agreement
supersedes any previous Agreement or other communication with respect to the
Transaction and evidences a complete and binding agreement between us as to the
terms of the Transaction.  The Buyer and Seller agree as follows:

Section 1.  Definitions and Incorporated Terms.  For purposes of this Agreement,
the terms set forth below in the Cap Transaction Profile or in Exhibit A shall
have the meanings there indicated and capitalized terms that are used and not
otherwise defined herein shall have the meanings given to them (as completed
herein, where applicable) in the 2006 ISDA Definitions as published by the
International Swaps and Derivatives Association, Inc.

Cap Transaction Profile

 

Notional Amount:

 

USD 83,440,614.87 which shall reduce in such amounts and on such dates as set
forth in Annex I hereto

 

 

 

Trade Date:

 

June 28, 2017

 

 

 

Effective Date:

 

June 15, 2017

 

 

 

Termination Date:

 

August 15, 2020

 

 

 

Fixed Amount:

 

 

 

 

 

Fixed Amount Payer:

 

Buyer

 

 

 

Fixed Amount Payer

 

 

 

 

 

Barclays Bank PLC is authorised by the Prudential Regulation Authority and
regulated by the Financial Conduct Authority and the Prudential Regulation
Authority (Financial Services Register No. 122702). Registered in England.
Registered No. 1026167. Registered office: 1 Churchill Place, London E14 5HP.

 

4814-8780-0582.10

Barclays Reference Number: 35948850B / 35949000B

--------------------------------------------------------------------------------

 

Payment Date:

 

June 30, 2017

 

 

 

Fixed Amount:

 

USD 357,900.00

 

 

 

Floating Amounts:

 

For the avoidance of doubt, on each Floating Rate Payer Payment Date, the Seller
will pay to Buyer the difference between the Floating Rate Option and the Cap
Rate. If the Floating Rate Option does not exceed the Cap Rate with respect to
any Calculation Period, no payment will be made by Seller to Buyer on the
related Floating Rate Payer Payment Date.

 

 

 

Floating Rate Payer:

 

Seller

 

 

 

Cap Rate:

 

1.50% per annum

 

 

 

Floating Rate Payer

 

 

Payment Dates:

 

Fifteenth calendar day of each month from (and including) July 15, 2017, to (and
including) the Termination Date, subject to adjustment in accordance with the
Following Business Day Convention.

 

 

 

Floating Rate Payer

 

 

Period End Dates:

 

Fifteenth calendar day of each month from (and including) July 15, 2017, to (and
including) the Termination Date, subject to No Adjustment.

 

 

 

Floating Rate Option:

 

USD-SIFMA Municipal Swap Index (“SIFMA”); provided, however, if SIFMA exceeds
3.00% per annum as determined on any Reset Date, then SIFMA for such Reset Date
shall be 3.00% per annum

 

 

 

Floating Rate Day

 

 

Count Fraction:

 

Actual/Actual

 

 

 

Reset Dates:

 

Effective Date and thereafter Weekly on Thursday.

 

 

 

Weighted Average Method:

 

Applicable

 

 

 

Business Days:

 

A day other than (a) a Saturday or a Sunday, (b) any day on which banking
institutions located in the city of New York, New York are authorized or
required by law to close, (c) a day on which the New York Stock Exchange is
closed

 

 

 

Rounding Convention:

 

The simple arithmetic mean of rates expressed as a percentage rounded to five
decimal places.

 

 

 

Calculation Agent:

 

The Seller

2

4814-8780-0582.10

Barclays Reference Number: 35948850B / 35949000B

--------------------------------------------------------------------------------

 

Additional Defined Terms

“Credit Support Document” means the Guaranty of the Credit Support Provider, if
any, and the Credit Support Annex, each as identified in Exhibit A hereto.

“Credit Support Provider” means the Person (if any) identified as such in Part 3
of Exhibit A.

“Damages” means an amount determined as provided in Section 11(b).

“Early Termination Date” has the meaning given to that term in Section 10(b).

“Local Business Day” in relation to a party means a day on which commercial
banks in the city indicated in that party’s address for notices hereunder are
open for business.

“Market Quotation” means an amount determined as provided in Section 12.

“Person” means an individual, an estate, a trust, a corporation, a partnership,
a limited liability company, or any other organization or entity, whether
governmental or private.

Reference Market‑maker” has the meaning given to that term in Section 12(a).

“Standard and Poor’s” means S&P Global Ratings Inc., and its successors and
assigns, if such successors and assigns shall continue to perform the functions
of a securities rating agency.

“Taxes,” with respect to payments hereunder by the Seller, means any present or
future taxes, levies, imposts, duties or charges of any nature whatsoever that
are collectible by withholding except for any such tax, levy, impost, duty or
charge that would not have been imposed but for the existence of a connection
between the Buyer and the jurisdiction where the Tax is imposed.

“Termination Event” has the meaning given to that term in Section 9.

Section 2.  Payments. On the Payment Date for the Buyer, it shall pay the Fixed
Amount and, on each Payment Date for the Seller, it shall pay the Floating
Amount for the Calculation Period ending on that Payment Date.  The Seller’s
obligation to make any payment hereunder shall be subject to the condition
precedent that the Buyer has paid the Fixed Amount.  If the Buyer fails to pay
the Fixed Amount to the Seller as and when due hereunder and does not remedy the
failure on or before the third Local Business Day after notice from the Seller,
the Seller may, by notice to the Buyer given not later than the fifth Local
Business Day after the end of the Buyer’s cure period, declare this Agreement to
be terminated, whereupon neither party shall have any further obligation
hereunder, except for the Buyer’s obligation to pay interest pursuant to
Section 4.  Notwithstanding the foregoing, the Buyer shall, upon failure to pay
the Fixed Amount, remain liable to the Seller to pay the value of this
Agreement, calculated, on the date Seller declares this Agreement terminated, on
the basis of Market Quotation, which, for purposes of this Section 2 only, shall
be determined pursuant to Section 12, substituting the word “Seller” in each
instance when the word “Buyer” is utilized in such section and the quotation
referred to in Section 12(b) shall be the amount in Dollars that a Reference
Market‑Maker would

3

4814-8780-0582.10

Barclays Reference Number: 35948850B / 35949000B

--------------------------------------------------------------------------------

 

charge as a Fixed Amount on such date of declaration of termination; provided,
however, that if a Market Quotation cannot be determined, the Seller shall
reasonably determine in good faith an amount equal to its total losses and costs
in connection with this Agreement, including any loss of bargain, cost of
funding or, at the election of the Seller but without duplication, loss or cost
incurred as a result of its terminating, liquidating, obtaining or
reestablishing any hedge or related trading position.  The value of this
Agreement, if any, shall be the original Fixed Amount less the amount of the
Market Quotation determined in the manner described in the previous
sentence.  If the difference is a negative number, the value of this Agreement
shall be zero.

Section 3.  Making of Payments.  All payments hereunder shall be made to the
account of the intended payee specified in Exhibit A, or to such other account
in New York City as that party may have last specified by notice to the party
required to make the payment.  All such payments shall be made in funds settled
through the New York Clearing House Interbank Payments System or such other
same‑day funds as are customary at the time for the settlement in New York City
of banking transactions denominated in Dollars.

Section 4.  Interest on Overdue Amounts. If any amount due hereunder is not paid
when due, interest shall accrue on that amount to the extent permitted by
applicable law at a rate per annum equal for each day that amount remains unpaid
to the sum of 1% and the rate per annum equal to the cost (without proof or
evidence of any actual cost) to the intended payee (as certified by it) if it
were to fund or of funding the relevant amount for that day.

Section 5.  Supervening Illegality. If it becomes unlawful for either party to
make any payment to be made by it hereunder, as a result of the adoption of, or
any change in, or change in the interpretation of, any law, regulation or
treaty, that party shall give notice to that effect to the other party and shall
use reasonable efforts (a) to assign or transfer its rights and obligations
under this Agreement, subject to Section 14, to another of its branches, offices
or affiliates, or to any leading participant in the interest rate cap market,
that may make those payments lawfully and without withholding for or on account
of Taxes or (b) to agree with that other party to modify this Agreement or
change the method of payment hereunder so that the payment will not be
unlawful.  If an assignment or agreement is not made as provided herein on or
before the tenth Business Day after that notice becomes effective, either party
may give notice of termination as provided in Section 10.

Section 6.  Taxes.

(a)Except as otherwise required by law, each payment hereunder shall be made
without withholding for or on account of Taxes.  If a party is required to make
any withholding from any payment under this Agreement for or on account of
Taxes, it shall:

(i)make that withholding;

(ii)make timely payment of the amount withheld to the appropriate governmental
authority;

4

4814-8780-0582.10

Barclays Reference Number: 35948850B / 35949000B

--------------------------------------------------------------------------------

 

(iii)forthwith pay the other party such additional amount as may be necessary to
ensure that the net amount actually received by it free and clear of Taxes
(including any Taxes on the additional amount) is equal to the amount that it
would have received had no Taxes been withheld; and

(iv)on or before the thirtieth day after payment, send the payee the original or
a certified copy of an official tax receipt evidencing that payment; provided,
however, that if the representation and warranty made by a party in Section 7(c)
proves not to have been true when made or, if repeated on each Payment Date,
would not then be true, or if a party fails to perform or observe any of its
covenants set forth in Section 7 or Section 8, the other party shall be under no
obligation to pay any additional amount hereunder to the extent that the
withholding would not have been required if the representation and warranty had
been true when made, or would have been true if so repeated, or if the failure
had not occurred.

(b)If a party would be required to make any withholding for or on account of
Taxes and pay any additional amount as provided in Section 6(a) with respect to
any payment to be made by it in accordance with Section 2, it shall give notice
to that effect to the other party and shall use reasonable efforts

(i)to assign or transfer its rights and obligations under this Agreement,
subject to Section 14, to another of its branches, offices or affiliates, or to
any leading participant in the interest rate cap market, that may make the
payments to be made by it hereunder lawfully and without withholding for or on
account of Taxes; or

(ii)to agree with that other party to modify this Agreement or change the method
of payment hereunder so that those payments will not be subject to the
withholding.  If an assignment or agreement is not made as provided herein on or
before the tenth day after that notice becomes effective, the party that would
be required to make the withholding may give notice of termination as provided
in Section 10.

Section 7.  Representations and Warranties.

(a)Each of the parties makes the representations and warranties set forth below
to the other as of the date hereof:

(i)It is duly organized and validly existing and has the corporate, partnership
or other power as a company and the authority to execute and deliver this
Agreement and to perform its obligations hereunder;

(ii)It has taken all necessary action to authorize its execution and delivery of
this Agreement and the performance of its obligations hereunder;

5

4814-8780-0582.10

Barclays Reference Number: 35948850B / 35949000B

--------------------------------------------------------------------------------

 

(iii)All governmental authorizations and actions necessary in connection with
its execution and delivery of this Agreement and the performance of its
obligations hereunder have been obtained or performed and remain valid and in
full force and effect;

(iv)This Agreement has been duly executed and delivered by it and constitutes
its legal, valid and binding obligation, enforceable against it in accordance
with the terms of this Agreement, subject to all applicable bankruptcy,
insolvency, moratorium and similar laws affecting creditors’ rights generally;

(v)There are no actions, proceedings or claims pending or, to its knowledge,
threatened, the adverse determination of which might have a materially adverse
effect on its ability to perform its obligations under, or affect the validity
or enforceability against it of, this Agreement;

(vi)Each of the documents delivered by it hereunder is, as of the date stated in
such document, true, accurate and complete in every material respect or, in the
case of financial statements, fairly presents the condition of the Person
indicated therein; and

(vii)Its execution, delivery and performance of this Agreement do not violate or
conflict with any law applicable to it, any provision of its constitutional
documents, any order or judgment of any court or other agency of government
applicable to it or any of its assets or any contractual restriction binding on
or affecting it or any of its assets.

(b)The Seller makes the following additional representations and warranties to
the Buyer:

(i)No event or condition that constitutes (or that with the giving of notice or
the lapse of time or both would constitute) a Termination Event with respect to
it has occurred and is continuing or will occur by reason of its entering into
or performing its obligations under this Agreement.

(ii)Seller is and shall be the reporting party for the Transaction pursuant to
Section 4r(a)(3) of the Commodity Exchange Act, as amended (“CEA”), and shall
report the Transaction to a Swap Data Repository (as defined in Section 1a(48)
of the CEA, pursuant to any requirements of 17 CFR Part 44, 45 and 46 applicable
to the Transaction.

(c)In addition, if an Exhibit B on Tax Representations and Covenants is made a
part of this Agreement, each of the Buyer and the Seller makes the
representations and warranties set forth therein to the other and covenants as
set forth therein with the other with respect to certain matters relating to
Taxes.

(d)Buyer represents that it is not a governmental, quasi-governmental, municipal
or similar public entity and is not otherwise owned or controlled by any such
entity.

6

4814-8780-0582.10

Barclays Reference Number: 35948850B / 35949000B

--------------------------------------------------------------------------------

 

Section 8.  Documents.  At or before the time of execution of this Agreement,
each party shall deliver to the other evidence of the truth and accuracy of its
representations in subsections (ii) and (iii) of Section 7(a) as well as
evidence of the authority, incumbency and specimen signature of each Person
authorized to execute and deliver this Agreement or any other document to be
delivered under this Agreement on its behalf.  In addition, the Seller shall
deliver to the Buyer at the times specified in Part 2 of Exhibit A, each of the
documents there specified.

Section 9.  Termination Events.  For purposes of this Agreement, “Termination
Event” means each of the events and circumstances listed below:

(a)The Seller fails to pay any amount payable by it hereunder as and when that
amount becomes payable and does not remedy that failure on or before the third
Local Business Day after notice from the Buyer of the failure;

(b)Any representation or warranty made by the Seller in this Agreement, other
than in Section 7(c), or made by any Credit Support Provider in any Credit
Support Document (or document related thereto) delivered hereunder proves to
have been incorrect, incomplete or misleading in any material respect at the
time it was made, or the Seller fails to deliver any document it is required to
deliver as provided in Part 2 of Exhibit A and does not remedy that failure on
or before the thirtieth day after notice from the Buyer of the failure or, in
the case of failure to deliver a Credit Support Document, does not remedy that
failure immediately;

(c)The Seller or any Credit Support Provider becomes the subject of any action
or proceeding for relief under any bankruptcy or insolvency law or any law
affecting creditors’ rights that is similar to a bankruptcy or insolvency law or
law relating to the composition of debts or seeks or becomes subject to the
appointment of a receiver, custodian or similar official for it or any of its
property or fails or is unable to pay its debts generally as they fall due;

(d)The Seller or any Credit Support Provider fails to pay any amount payable by
it to the Buyer under any other agreement or under any instrument of the Seller
or any Credit Support Provider held by the Buyer and does not remedy that
failure during any applicable cure period;

(e)(i) There occurs a default, an event of default or another similar condition
or event (however described) in respect of the Seller or any Credit Support
Provider for the Seller under one or more agreements or instruments relating to
Specified Indebtedness in an aggregate amount of not less than the Threshold
Amount and as a result such Specified Indebtedness has been or may be declared
due and payable before it would otherwise have been due and payable or (ii)
there occurs a default by the Seller or any such Credit Support Provider in
making one or more payments on the due date thereof in an aggregate amount of
not less than the Threshold Amount under any such agreements or instruments or
under any Specified Transaction (after giving effect to any applicable notice
requirement or grace period) or (iii) the combined amounts of Specified
Indebtedness covered by clauses (i) and (ii) at least equal the Threshold
Amount.

7

4814-8780-0582.10

Barclays Reference Number: 35948850B / 35949000B

--------------------------------------------------------------------------------

 

For this purpose, “Specified Indebtedness,” with respect to any Person, means
all obligations of that Person (whether present or future, contingent or
otherwise, as principal or surety or otherwise) in respect of borrowed money,
excluding deposits received in the ordinary course of its banking business;
“Specified Transaction” means any rate swap, currency swap, cross‑currency swap,
commodity‑price swap, equity, equity‑index, debt‑linked or debt‑index‑linked
swap, rate cap, floor or collar, forward rate agreement, forward or spot foreign
exchange transaction, interest rate, currency or commodity‑price option, any
cash‑settled option on a security or index or group of securities, any
combination of any of the foregoing and any similar transaction; and “Threshold
Amount” means an amount equal to the value of two percent (2%) of shareholder’s
equity of the Seller (or the equivalent in any other currency or currencies),
determined in accordance with generally accepted accounting principles in the
Seller’s jurisdiction of incorporation or organization, as at the end of the
Seller’s most recently completed fiscal year;

(f)Any Credit Support Provider fails to comply with or perform any agreement or
obligation to be complied with or performed by it in accordance with any Credit
Support Document to which it is a party if the failure is not remedied during
any applicable cure period; or any Credit Support Document expires or terminates
or fails or ceases to be in full force and effect (in either case, other than in
accordance with its terms) prior to the satisfaction of all obligations of the
Seller under this Agreement; or any Credit Support Provider or any Person
purporting to act on its behalf disaffirms, disclaims, repudiates or rejects, in
whole or in part, or challenges the validity of, any Credit Support Document to
which it is a party;

(g)The Seller or any Credit Support Provider consolidates or amalgamates with,
or merges with or into, or transfers all or substantially all its assets to,
another entity, and the creditworthiness of the resulting, surviving or
transferee entity is materially weaker than that of the Seller or such Credit
Support Provider (as the case may be) as determined by the Buyer immediately
prior to such action; or

Section 10.  Early Termination.

(a)At any time while a Termination Event is continuing, the Buyer may, in its
absolute discretion, give notice of termination in accordance with this
Section.  If a party gives notice of supervening illegality, either party may
give notice of termination in accordance with this Section in the circumstances
described in Section 5.  If a party is required to pay any additional amount
pursuant to Section 6, it may give notice of termination in accordance with this
Section in the circumstances described in Section 6.

(b)At any time while an event under Paragraph 7 of the Credit Support Annex is
continuing where the Buyer (or its Custodian) is the party failing to take an
action or comply with the provisions specified therein, the Seller may, in its
absolute discretion give notice of termination in accordance with this
Section.  For purposes of calculating the amount due under Sections 11 and 12
hereof in connection with a notice of termination under this Section 10(b), the
Market Quotation shall be determined pursuant to Section 12, substituting the
word “Seller” in each instance when the word

8

4814-8780-0582.10

Barclays Reference Number: 35948850B / 35949000B

--------------------------------------------------------------------------------

 

“Buyer” is utilized in such section and the quotation referred to in Section
12(b) shall be the amount in Dollars that a Reference Market Maker would charge
as a Fixed Amount on such date of declaration of termination; provided, however,
that if a Market Quotation cannot be determined, the Seller shall reasonably
determine in good faith an amount equal to its total losses and costs in
connection with this Agreement including any loss of bargain, costs of funding
or, at the election of the Seller but without duplication, loss or cost incurred
as a result of its terminating, liquidating, obtaining or reestablishing any
hedge or related trading position.

(c)Any notice of termination hereunder

(i)shall state the grounds for termination;

(ii)shall specify a date that is not before, nor more than 10 days after, the
date the notice of early termination is given on which the payments required by
Section 11 shall be made as provided therein (the “Early Termination Date”); and

(iii)shall declare the obligations of the Seller to make the payments required
by Section 2 that are scheduled to be made after the Early Termination Date to
be terminated as of that date, and those obligations shall so terminate and be
replaced by the parties’ obligations to make the payments specified in
Section 11.

Section 11.  Payments Upon Early Termination.

(a)If notice of termination is given pursuant to Section 10, the Seller shall
pay the Buyer its Damages.

(b)The Buyer’s Damages in the event of early termination shall be the Market
Quotation, if it can be determined.  If it cannot be determined, the Buyer’s
Damages shall be an amount in Dollars equal to the sum of the losses (including
loss of bargain) that it may incur as a result of the early termination or as a
result of the event that served as the ground for early termination.

(c)Payments to be made in accordance with this Section shall be made on the
Early Termination Date.  If the Buyer is entitled to be paid any amount in
respect of its Damages in accordance with this Section, it shall submit to the
Seller a statement in reasonable detail of those Damages.

Section 12.  Market Quotation.

(a)For the purpose of determining the Market Quotation, the Buyer shall select,
four leading participants in the interest rate cap market (each a “Reference
Market‑maker”), in its sole discretion and in good faith, with a view to
minimizing the Market Quotation (to the extent required by law); provided,
however, that in doing so the Buyer shall be entitled to select market
participants that are of the highest credit standing and that otherwise satisfy
all the criteria that the Buyer applies generally at the time in deciding
whether to enter into an interest rate protection transaction.

9

4814-8780-0582.10

Barclays Reference Number: 35948850B / 35949000B

--------------------------------------------------------------------------------

 

(b)The Buyer shall request from each of the Reference Market‑makers it has
selected a quotation of the amount in Dollars which that Reference Market‑maker
would charge on the Early Termination Date as a flat amount for entering into an
agreement, effective on the Early Termination Date, pursuant to which it would
be obligated to make all the payments scheduled to be made by the Seller under
Section 2 of this Agreement after the Early Termination Date.

(c)The Market Quotation shall be the arithmetic mean (rounded up, if necessary,
to the nearest cent) of the amounts described in Section 12(b) that are quoted
to the Buyer by the Reference Market‑makers it has selected or, if only one
Reference Market‑maker will quote such a fee, the Market Quotation Value shall
be the amount quoted by that Reference Market‑maker.

Section 13.  Costs and Expenses.

(a)Each of the parties shall pay, or reimburse the other on demand for, all
stamp, registration, documentation or similar taxes or duties, and any penalties
or interest that may be due with respect thereto, that may be imposed by any
jurisdiction in respect of its execution or delivery of this Agreement.  If any
such tax or duty is imposed by any jurisdiction as the result of the conduct or
status of both parties, each party shall pay one half of the amount of the tax
or duty.

(b)The Seller shall pay, or reimburse the Buyer on demand for, all reasonable
costs and expenses incurred by the Buyer in connection with enforcement of its
rights under this Agreement or as a consequence of a Termination Event,
including, without limitation, fees and expenses of legal counsel.

(c)Upon the Buyer’s failure to pay the Fixed Amount pursuant to Section 2, if
the value of this Agreement is greater than zero as determined in the manner
described in Section 2, the Buyer shall pay, or reimburse the Seller on demand
for, all reasonable costs and expenses incurred by the Seller in connection with
enforcement and protection of its rights under this Agreement including, without
limitation, fees and expenses of legal counsel.

Section 14.  Nonassignment. Neither party shall assign or otherwise transfer its
rights or obligations hereunder or any interest herein to any other Person or
any of its other branches or offices without the prior written consent of the
other party to this Agreement, unless the assignment or transfer by the Seller
is pursuant to Section 5 or Section 6 and provided that:

(a)the Seller gives the Buyer 10 Business Days’ prior written notice of the
assignment or transfer;

(b)the assignee or transferee meets the criteria set forth in Section 5(a) or
Section 6(b), as the case may be;

(c)the credit policies of the Buyer at the time would permit the Buyer to
purchase an interest rate cap from the assignee or transferee without credit
support;

10

4814-8780-0582.10

Barclays Reference Number: 35948850B / 35949000B

--------------------------------------------------------------------------------

 

(d)a Termination Event does not occur as a result of such transfer;

(e)on or prior to the effective date of the transfer, this Agreement (including,
without limitation, any Tax covenants (if any) in Exhibit B to this Agreement)
and all other related documents shall have been amended to reflect the transfer
in a manner reasonably satisfactory to Buyer; and

(f)on or prior to the effective date of the transfer, Seller shall have agreed
in writing to indemnify and hold harmless Buyer in a manner reasonably
satisfactory to Buyer from and against any adverse tax consequences and any
related fees, expenses and other losses resulting from the transfer, subject to
the following conditions:  (i) notwithstanding Seller’s duty to indemnify Buyer,
Buyer shall at all times retain sole control and decision‑making authority with
regard to any tax issues affecting Buyer or related litigation arising from or
in connection with said transfer; and (ii) such indemnification shall be made as
such expenses are incurred by Buyer and at such time as Buyer is required to pay
any such tax liability, provided that Seller shall not be required to make such
indemnification until five Business Days after it has received written notice
from Buyer of expenses or liabilities for which Buyer seeks reimbursement.

Any purported transfer in violation of this Section shall be void.  The parties
are acting for purposes of this Agreement through their respective branches or
offices specified in Exhibit A.

The Seller shall not withhold its consent to an assignment or transfer proposed
by the Buyer, or by any subsequent assignee or transferee of the Buyer, if the
Seller would be entitled to make the payments it is required to make pursuant to
Section 2 to the proposed assignee or transferee lawfully and without
withholding for or on account of Taxes and the proposed assignee or transferee
assumes the obligations of the Buyer under the Tax covenants (if any) of the
Buyer in Exhibit B to this Agreement to the satisfaction of the Seller.

Section 15.  Waivers: Rights Not Exclusive.  No failure or delay by a party in
exercising any right hereunder shall operate as a waiver of, or impair, any such
right.  No single or partial exercise of any such right shall preclude any other
or further exercise thereof or the exercise of any other right.  No waiver of
any such right shall be effective unless given in writing.  No waiver of any
such right shall be deemed a waiver of any other right hereunder.  The right to
terminate provided for herein is in addition to, and not exclusive of, any other
rights, powers, privileges or remedies provided by law.

Section 16.   Interpretation.  The section headings in this Agreement are for
convenience of reference only and shall not affect the meaning or construction
of any provision hereof.

Section 17.   Notices.  All notices in connection with this Agreement shall be
given by telex or cable or by notice in writing hand‑delivered or sent by
facsimile transmission or by airmail, postage prepaid.  All such notices shall
be sent to the telex or telecopier number or address (as the case may be)
specified for the intended recipient in Exhibit A (or to such other

11

4814-8780-0582.10

Barclays Reference Number: 35948850B / 35949000B

--------------------------------------------------------------------------------

 

number or address as that recipient may have last specified by notice to the
other party).  All such notices shall be effective upon receipt, and
confirmation by answerback of any notice sent by telex as provided herein shall
be sufficient evidence of receipt thereof, and telephone confirmation of receipt
of any facsimile transmission in accordance with Exhibit A shall be sufficient
evidence of receipt thereof.

Section 18.   Amendments.  This Agreement may be amended only by an instrument
in writing executed by the parties hereto.

Section 19.   Survival. The obligations of the parties under Section 6, Section
11 and Section 13 shall survive payment of the obligations of the parties under
Section 2 and Section 4 and the termination of their other obligations
hereunder.

Section 20.  Jurisdiction; Governing Law.

(a)Any action or proceeding relating in any way to this Agreement may be brought
and enforced in the courts of the State of New York or of the United States for
the Southern District of New York, and each of the parties irrevocably submits
to the nonexclusive jurisdiction of each such court in connection with any such
action or proceeding.

(b)This Agreement shall be governed by, and construed in accordance with, the
law of the State of New York without reference to its choice of law doctrine.

Section 21.   Independence of this Agreement.  It is the parties’ intention that
no other agreements or arrangements between them or any of their affiliates
affect the transaction provided for herein except as expressly provided
herein.  Therefore, except as expressly provided herein, the Seller’s obligation
to make payments to the Buyer hereunder shall not be subject to early
termination or to any condition precedent, no such payment obligation shall be
netted against any payment due from the Buyer or any third party under any other
agreement or instrument, and neither the Seller nor any third party shall have
any right to set off any such payment due from the Seller to the Buyer or
withhold any such payment, in whole or in part, pending payment of any amount
payable by the Buyer or any third party to the Seller or any third party.  In
addition, the terms set forth in this provision may not be modified except in a
written amendment to this Agreement executed by both parties hereto that (i) is
expressly identified in capital letters as modifying this provision (identified
by its title) and (ii) deals only with such modification.

Section 22.   Waiver of Jury Trial.  Each of the Buyer and the Seller,
respectively, hereby waives, to the fullest extent permitted by applicable law,
any right it may have to a trial by jury in respect of any suit, action or
proceeding relating to this Agreement or any Credit Support Document.  Each of
the Buyer and the Seller (i) certifies that no representative, agent or attorney
of the other party or any Credit Support Provider has represented, expressly or
otherwise, that such other party would not, in the event of such suit, action or
proceeding, seek to enforce the foregoing waiver and (ii) acknowledges that it
and the other party have been induced to enter into this Agreement and provide
for any Credit Support Document, as applicable, by, among other things, the
mutual waivers and certifications in this Section.

12

4814-8780-0582.10

Barclays Reference Number: 35948850B / 35949000B

--------------------------------------------------------------------------------

 

Section 23.   Setoff.  The obligation to pay amounts due hereunder shall be
absolute and unconditional and shall not be subject to diminution by set‑off,
recoupment, counterclaim, abatement or otherwise.

Section 24.   Counterparts: Integration of Terms. This Agreement may be executed
in counterparts, and the counterparts taken together shall be deemed to
constitute one and the same agreement.  This Agreement contains the entire
agreement between the parties relating to the subject matter hereof and
supersedes all oral statements and prior writings with respect thereto. Delivery
of an executed counterpart of a signature page of this Agreement by any
electronic means that reproduces an image of the actual executed signature page
(including by the email of a scanned Portable Document Format file) shall be of
the same legal effect, validity and enforceability as the physical delivery of a
manually executed signature thereof.  This Agreement contains the entire
agreement between the parties relating to the subject matter hereof and
supersedes all oral statements and prior writings with respect thereto.

Section 25.   Contractual Currency.  The provision on Contractual Currency set
forth in Part 4 of Exhibit A will apply if the Seller or any Credit Support
Provider for the Seller is not organized in the U.S. or is acting through any
office outside the U.S.

Section 26.  Consent to Recording.  Each party (i) consents to the monitoring or
recording, at any time and from time to time, by the other party of any and all
communications between officers or employees of the parties, (ii) waives any
further notice of such monitoring or recording, and (iii) agrees to notify (and,
if required by law, obtain the consent of) its officers and employees with
respect to such monitoring or recording.  Any such recording may be submitted in
evidence to any court or in any proceeding for the purpose of establishing any
matters pertinent to this Agreement.

Section 27.  Contractual Recognition of Bail-in

(1) Each party acknowledges and accepts that liabilities arising under this
Agreement (other than Excluded Liabilities) may be subject to the exercise of
the UK Bail-in Power by the relevant resolution authority and acknowledges and
accepts to be bound by any Bail-in Action and the effects thereof (including any
variation, modification and/or amendment to the terms of this Agreement as may
be necessary to give effect to any such Bail-in Action), which if the Bail-in
Termination Amount is payable by Seller to the Buyer may include, without
limitation:

(i) a reduction, in full or in part, of the Bail-in Termination Amount; and/or

(ii) a conversion of all, or a portion of, the Bail-in Termination Amount into
shares or other instruments of ownership, in which case the Buyer acknowledges
and accepts that any such shares or other instruments of ownership may be issued
to or conferred upon it as a result of the Bail-in Action.

(2) Each party acknowledges and accepts that this provision is exhaustive on the
matters described herein to the exclusion of any other agreements, arrangements
or understanding between the parties relating to the subject matter of this
Agreement and that no further notice shall be required between the parties
pursuant to this Agreement in to order to give effect to the matters described
herein.

13

4814-8780-0582.10

Barclays Reference Number: 35948850B / 35949000B

--------------------------------------------------------------------------------

 

(3) The acknowledgements and acceptances contained in paragraphs (1) and (2)
above will not apply if:

(i) the relevant resolution authority determines that the liabilities arising
under this Agreement may be subject to the exercise of the UK Bail-in Power
pursuant to the law of the third country governing such liabilities or a binding
agreement concluded with such third country and in either case the UK
Regulations have been amended to reflect such determination; and/or

(ii) the UK Regulations have been repealed or amended in such a way as to remove
the requirement for the acknowledgements and acceptances contained in paragraphs
(1) and (2).

For purposes of this Section 27:

“Bail-in Action” means the exercise of the UK Bail-in Power by the relevant
resolution authority in respect of all transactions (or all transactions
relating to one or more netting sets, as applicable) under this Agreement.

“Bail-in Termination Amount” means the early termination amount or early
termination amounts (howsoever described), together with any accrued but unpaid
interest thereon, in respect of all transactions (or all transactions relating
to one or more netting sets, as applicable) under this Agreement (before, for
the avoidance of doubt, any such amount is written down or converted by the
relevant resolution authority).

“BRRD” means Directive 2014/59/EU establishing a framework for the recovery and
resolution of credit institutions and investment firms.

“Excluded Liabilities” means liabilities excluded from the scope of the
contractual recognition of bail-in requirement pursuant to the UK Regulations.

“UK Bail-in Power” means any write-down or conversion power existing from time
to time (including, without limitation, any power to amend or alter the maturity
of eligible liabilities of an institution under resolution or amend the amount
of interest payable under such eligible liabilities or the date on which
interest becomes payable, including by suspending payment for a temporary
period) under, and exercised in compliance with, any laws, regulations, rules or
requirements (together, the “UK Regulations”) in effect in the United Kingdom
relating to the transposition of the BRRD as amended from time to time,
including but not limited to, the Banking Act 2009 as amended from time to time,
and the instruments, rules and standards created thereunder, pursuant to which
the obligations of a regulated entity (or other affiliate of a regulated entity)
can be reduced (including to zero), cancelled or converted into shares, other
securities, or other obligations of such regulated entity or any other person.

A reference to a “regulated entity” is to any BRRD Undertaking as such term is
defined under the PRA Rulebook promulgated by the United Kingdom Prudential
Regulation Authority or to any person falling within IFPRU 11.6, of the FCA
Handbook promulgated by the United Kingdom Financial Conduct Authority, both as
amended from time to time, which includes, certain credit institutions,
investment firms, and certain of their parent or holding companies.

14

4814-8780-0582.10

Barclays Reference Number: 35948850B / 35949000B

--------------------------------------------------------------------------------

 

Section 28.  Contractual Recognition of UK Stay in Resolution.  The terms of the
ISDA UK (PRA Rule) Jurisdictional Module and the ISDA Resolution Stay
Jurisdictional Modular Protocol (together, the “UK Module”) are incorporated
into and form part of this Agreement, and, for purposes thereof: (a) this
Agreement shall be deemed a Covered Agreement, (b) Buyer shall be deemed a
Module Adhering Party and (c) Seller shall be deemed a Regulated Entity
Counterparty with respect to Buyer.  In the event of any inconsistencies between
this Agreement and the UK Module, the UK Module will prevail.

Section 29.  Bankruptcy.   Without limiting any other protections under the
Bankruptcy Code (Title 11 of the United States Code) (the "Bankruptcy Code"),
the Parties hereto intend for:

(a)This Transaction and the Agreement to be a "swap agreement" as defined in the
Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Section 560 of the Bankruptcy Code.

(b)A party's right to liquidate this Transaction and to exercise any other
remedies upon the occurrence of any Event of Default or Termination Event under
the Agreement or this Transaction to constitute a "contractual right" as
described in Section 560 of the Bankruptcy Code.

(c)Any cash, securities or other property provided as performance assurance,
credit support or collateral with respect to this Transaction or the Agreement
to constitute "transfers" under a "swap agreement" as defined in the Bankruptcy
Code.

(d)All payments for, under or in connection with this Transaction or the
Agreement, all payments for any securities or other assets and the transfer of
such securities or other assets to constitute "transfers" under a "swap
agreement" as defined in the Bankruptcy Code.

15

4814-8780-0582.10

Barclays Reference Number: 35948850B / 35949000B

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties have caused this Agreement to be duly executed
and delivered as of the day and year first written above.

 

 

BARCLAYS BANK PLC

 

 

 

 

 

By

 

/s/Dawn Beach

 

Name

 

Dawn Beach

 

Title

 

Authorized Signatory

 

 

 

 

 

ATAX TEBS III, LLC

 

 

 

 

 

By

 

/s/Craig S. Allen

 

Name

 

Craig S. Allen

 

Title

 

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to nyk10f51641 / nyk10f51839 / 45979626 Rate Cap Agreement]

16

4814-8780-0582.10

Barclays Reference Number: 35948850B / 35949000B

--------------------------------------------------------------------------------

 

ANNEX I

to Confirmation, Dated June 28, 2017

between Buyer and Seller

 

From and Including*

To But Excluding*

Notional Amount (USD)

6/15/2017

7/15/2017

$ 83,440,614.87

7/15/2017

8/15/2017

$ 83,368,123.23

8/15/2017

9/15/2017

$ 83,295,270.78

9/15/2017

10/15/2017

$ 83,222,055.72

10/15/2017

11/15/2017

$ 83,148,476.22

11/15/2017

12/15/2017

$ 83,074,530.48

12/15/2017

1/15/2018

$ 83,000,216.67

1/15/2018

2/15/2018

$ 82,925,532.99

2/15/2018

3/15/2018

$ 82,850,477.58

3/15/2018

4/15/2018

$ 82,775,048.55

4/15/2018

5/15/2018

$ 82,699,244.10

5/15/2018

6/15/2018

$ 82,623,062.34

6/15/2018

7/15/2018

$ 82,546,501.38

7/15/2018

8/15/2018

$ 82,469,559.33

8/15/2018

9/15/2018

$ 82,392,234.30

9/15/2018

10/15/2018

$ 82,314,524.40

10/15/2018

11/15/2018

$ 82,236,427.68

11/15/2018

12/15/2018

$ 82,157,942.25

12/15/2018

1/15/2019

$ 82,079,066.16

1/15/2019

2/15/2019

$ 81,999,797.46

2/15/2019

3/15/2019

$ 81,920,134.20

3/15/2019

4/15/2019

$ 81,840,074.43

4/15/2019

5/15/2019

$ 81,759,616.14

5/15/2019

6/15/2019

$ 81,678,757.38

6/15/2019

7/15/2019

$ 81,597,496.14

7/15/2019

8/15/2019

$ 81,515,830.41

8/15/2019

9/15/2019

$ 81,433,758.21

9/15/2019

10/15/2019

$ 81,351,277.47

10/15/2019

11/15/2019

$ 81,268,386.18

11/15/2019

12/15/2019

$ 81,185,082.30

12/15/2019

1/15/2020

$ 81,101,363.76

1/15/2020

2/15/2020

$ 81,017,228.52

2/15/2020

3/15/2020

$ 80,932,674.51

3/15/2020

4/15/2020

$ 80,847,699.60

4/15/2020

5/15/2020

$ 80,762,301.72

5/15/2020

6/15/2020

$ 80,676,478.77

6/15/2020

7/15/2020

$ 80,590,228.65

7/15/2020

8/15/2020

$ 80,503,549.20

* Subject to No Adjustment.

 

 

17

4814-8780-0582.10

Barclays Reference Number: 35948850B / 35949000B

--------------------------------------------------------------------------------

 

EXHIBIT A

notice addresses and other matters

Part 1:Addresses for Notices and Accounts for Payments:

The Seller:

 

Address:

 

 

BARCLAYS BANK PLC
745 Seventh Avenue

New York, New York 10019

United States of America

Attention:  Head of Derivatives PTS, Americas

By electronic email:  IRDConfirmations@barclays.com

With copy to:  muni_deriv_middleoffice@barclays.com

 

 

 

Payments to Seller:

 

 

Bank:       Barclays Bank Plc, New York

ABA No.: 026‑0025‑74

A/C:         Barclays Bank Plc London

Favour:     Barclays Swaps & Options Group, New York A/C No.:  050‑01922‑8

The Buyer:

 

Address:

 

ATAX TEBS III, LLC

c/o Burlington Capital Group

1004 Farnam Street, Suite 400

Omaha, NE 68102

Attn: Craig Allen

By Electronic email: callen@burlingtoncapital.com

 

Payments to Buyer (pursuant to Section 3, payments are to be made as will be
specified):

 

Bank Name:

 

Bank of America, N.A.

 

 

100 West 33rd Street

 

 

NY, NY   10001

ABA#:

 

026009593

Account Name:

 

America First Multifamily Investors, L.P.

Account Number:

 

223001503325

 

 

 

 

 

4814-8780-0582.10

Barclays Reference Number: 35948850B / 35949000B

--------------------------------------------------------------------------------



Part 2:

Documents to be delivered by the Seller to the Buyer contemporaneously with this
Rate Cap Agreement:

(a)

Credit Support Document to be delivered by the Seller:  Credit Support Annex on
standard ISDA form with paragraph 13 in the form attached as Exhibit C hereto.

Document to be delivered by the Buyer to the Seller contemporaneously with this
Rate Cap Agreement:

(a)

Evidence of the authority, incumbency and specimen signature of the party
executing this Agreement.

Part 3:

Credit Support Provider for the Seller:  NONE

Part 4:Each reference in this Agreement to Dollars (the “Contractual Currency”)
is of the essence.  The obligation of each party in respect of any amount due
under this Agreement in the Contractual Currency is, notwithstanding any payment
in any other currency (whether pursuant to a judgment or otherwise), be
discharged only to the extent of the amount in the Contractual Currency that the
intended payee may, in accordance with normal banking procedures, purchase with
the sum paid in that other currency (after any premium and costs of exchange) on
the Business Day in New York City immediately following the day on which that
payee receives the payment.  If the amount in the Contractual Currency that may
be so purchased for any reason falls short of the amount originally due, the
party owing that amount shall pay such additional amount, in the Contractual
Currency, as is necessary to compensate for the shortfall.  Any obligation of
that party not discharged by that payment shall, to the fullest extent permitted
by applicable law, be due as a separate and independent obligation and, until
discharged as provided herein, shall continue in full force and effect.

 

 

A-2

 

4814-8780-0582.10

Barclays Reference Number: 35948850B / 35949000B

--------------------------------------------------------------------------------

 

EXHIBIT B

TAX REPRESENTATIONS AND COVENANTS

A.

Tax Representations and Covenants

Representations of each of the Seller and the Buyer

It is not required by any applicable law, as modified by the practice of any
relevant governmental authority, to make any deduction or withholding for or on
account of any Tax from any payment (other than interest under Section 4 to be
made by it to the other party) under this Agreement.  In making this
representation, it may rely on (i) the accuracy of any representation made by
the other party below in this Exhibit and (ii) the satisfaction of the covenant
of that other party contained below in this Exhibit and the accuracy and
effectiveness of any document provided by that other party pursuant to any such
covenant.

B.

Payee Tax Representations

Of the Seller:

 

(i)

With respect to payments made to Seller which are not effectively connected to
the United States, Seller is a non-U.S. branch of a foreign person for United
States federal income tax purposes.

 

(ii)

With respect to payments made to Seller which are effectively connected to the
United States, each payment received or to be received by Seller in connection
with this Agreement will be effectively connected with its conduct of a trade or
business in the United States.

Of the Buyer:

Buyer is a United States person for purposes of the United States Internal
Revenue Code of 1986, as amended, and is not acting as an agent or intermediary
for a foreign Person.

C.

Covenants

Of Each Party:

It will give notice of any failure of a representation set forth in this Exhibit
B and made by it under Section 7(c) of this Agreement to be accurate and true
promptly upon learning of such failure.

If a party is required at any time to execute any form or document in order for
payments to it hereunder to qualify for exemption from withholding for or on
account of Taxes or to qualify for such withholding at a reduced rate, that
party shall, as soon as practicable after request from the other party, execute
the required form or document and deliver it to that other party.

 

4814-8780-0582.10

Barclays Reference Number: 35948850B / 35949000B

--------------------------------------------------------------------------------

 

Of the Seller:

None

Of the Buyer:

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-2

 

4814-8780-0582.10

Barclays Reference Number: 35948850B / 35949000B

--------------------------------------------------------------------------------

 

EXHIBIT C

FORM OF PARAGRAPH 13 of CREDIT SUPPORT ANNEX

Party A (or Seller): Barclays Bank PLC

Party B (or Buyer): ATAX TEBS III, LLC

Paragraph 13.  Elections and Variables

(a)

Security Interest for “Obligations.”  The term “Obligations” as used in the
Annex includes the following additional obligations:  Not Applicable.

(b)

Credit Support Obligations.

 

(i)

Delivery Amount, Return Amount and Credit Support Amount.

 

(A)

“Delivery Amount” has the meaning specified in Paragraph 3(a), unless otherwise
specified here:  None Specified

 

(B)

“Return Amount” has the meaning specified in Paragraph 3(b), unless otherwise
specified here:  None Specified

 

(C)

“Credit Support Amount” means, for any Valuation Date (i) the Secured Party’s
Exposure for that Valuation Date plus (ii) the aggregate of all Independent
Amounts applicable to the Pledgor, if any, minus (iii) the Pledgor’s Threshold;
provided, however, that (x) in the case where the sum of the Independent Amounts
applicable to the Pledgor exceeds zero, the Credit Support Amount will not be
less than the sum of all Independent Amounts applicable to the Pledgor and (y)
in all other cases, the Credit Support Amount will be deemed to be zero whenever
the calculation of Credit Support Amount yields an amount less than zero.

 

(ii)

Eligible Collateral.  Debt obligations of the Federal Home Loan Mortgage
Corporation shall not qualify as “Eligible Collateral.”  The following items
will qualify as “Eligible Collateral” with respect to Party A and Party B:

 

 

 

Remaining Maturity

 

 

 

 

 

 

ICAD Code

One (1) year or under

More than one (1) year up to and including five (5) years

More than five (5) years up to and including ten (10) years

More than ten (10) years

 

US-CASH

 

100%

 

N/A

 

N/A

 

N/A

US-TBILL

99%

N/A

N/A

N/A

US-TNOTE

99%

98%

95%

N/A

US-TBOND

99%

98%

95%

95%

 

 

 

 

 

 

4814-8780-0582.10

Barclays Reference Number: 35948850B / 35949000B

--------------------------------------------------------------------------------

 

 

(iii)

Other Eligible Support.  There shall be no “Other Eligible Support” for either
Party A or Party B.

 

(iv)

Thresholds.

 

(A)

“Independent Amount” for Party A and Party B means zero.

 

(B)

“Threshold” for the Party A and Party B means USD$0.

 

(C)

“Minimum Transfer Amount” means, with respect to Party A and Party B,
USD$500,000; provided, that if an Event of Default has occurred and is
continuing with respect to Pledgor, the Minimum Transfer Amount with respect to
Pledgor shall be zero.

 

(D)

Rounding.  The Delivery Amount and the Return Amount will be rounded up or down
respectively to the nearest integral multiple of USD$10,000.

(c)

Valuation and Timing.

 

(i)

“Valuation Agent” means, for purposes of Paragraphs 3 and 5, the party making
the demand under Paragraph 3, and, for purposes of Paragraph 6(d), the Secured
Party receiving or deemed to receive the Distributions or the Interest Amount,
as applicable.  In addition, the Valuation Agent will be the Secured Party for
purposes of calculating Value in connection with substitutions pursuant to
Paragraph 4(d).

 

(ii)

“Valuation Date” means each Local Business Day.

 

(iii)

“Valuation Time” means the closing of business in the city of the Valuation
Agent on the Local Business Day preceding the Valuation Date or the date of
calculation, as applicable, provided that the calculations of Value and Exposure
will be made as of approximately the same time on the same date.

 

(iv)

“Notification Time” means by 10:00 a.m., New York time, on a Local Business Day.

(d)

Conditions Precedent and Secured Party’s Rights and Remedies.  Each of the
following will be a “Specified Condition”:  None.

(e)

Substitution.

 

(i)

“Substitution Date” has the meaning specified in Paragraph 4(d)(ii) unless
otherwise specified here:  None

 

(ii)

Consent.  The Pledgor does not need to obtain the Secured Party’s consent for
any substitution pursuant to Paragraph 4(d).

C-2

4814-8780-0582.10

Barclays Reference Number: 35948850B / 35949000B

--------------------------------------------------------------------------------

 

(f)

Dispute Resolution.

 

(i)

“Resolution Time” means 12:00 p.m., New York Time, on the fifth Local Business
Day following the date on which notice of a dispute is given under Paragraph 5.

 

(ii)

Value.  For the purpose of Paragraph 5(i)(C) and 5(ii), the Value of Eligible
Collateral other than Cash will be calculated as follows:

the sum of (i) (x) the arithmetic mean of the closing bid prices quoted on the
relevant date of three nationally recognized principal market makers (which may
include an affiliate of Party A) for such security chosen by the Valuation Agent
or (y) if no quotations are available from such principal market makers on the
relevant date, the arithmetic mean of the closing bid prices on the next
preceding date, multiplied by the appropriate Valuation Percentage set forth in
subsection (b) of this Paragraph 13, plus (ii) the accrued interest on such
security (except to the extent Transferred to a party pursuant to any applicable
provision of this Agreement or included in the applicable price referred to in
(i) of this clause) as of such date.

 

(iii)

Alternative.  Not Applicable.

(g)

Holding and Using Posted Collateral.

 

(i)

Eligibility to Hold Posted Collateral; Custodians.  Secured Party will be
entitled to     hold Posted Collateral  through itself or its Custodian pursuant
to Paragraph 6(b), provided that the following conditions applicable to it are
satisfied:

 

(1)

The Custodian:  The Custodian is a bank or trust company designated by the
Secured Party and having total assets of at least USD$10,000,000,000.

 

(ii)

Use of Posted Collateral.  The provision of Paragraph 6(c) will apply.

(h)

Distributions and Interest Amount.

 

(i)

Interest Rate.  The Interest Rate will be the rate per annum equal to the
overnight Federal Funds Rate for each day cash is held by the Secured Party as
reported in Federal Reserve Publication H.15‑519.

 

(ii)

Transfer of Interest Amount.  The Transfer of the Interest Amount will be made
on the last Local Business Day of each calendar month and on any Local Business
Day that Posted Collateral in the form of Cash is Transferred to the Pledgor
pursuant to Paragraph 3(b).

 

(iii)

Alternative to Interest Amount.  Not Applicable.

(i)

Additional Representation(s).  Not Applicable.

C-3

4814-8780-0582.10

Barclays Reference Number: 35948850B / 35949000B

--------------------------------------------------------------------------------

 

(j)

“Other Eligible Support and Other Posted Support.”

 

(i)

“Value” with respect to Other Eligible Support and Other Posted Support
means:  Not Applicable.

 

(ii)

“Transfer” with respect to Other Eligible Support and Other Posted Support
means:  Not Applicable.

(k)

Demands and Notices.  All demands, specifications and notices made by one party
to this Annex will be made pursuant to the Notices Section of this Agreement,
unless otherwise specified here:

Party A:None Specified

Party B:None Specified

(l)

Address for Transfers.  None Specified

(m)

Other Provisions.

 

(i)

(ii)FIRREA.  Party A, if an FDIC‑insured depository institution, represents that
(i) this Annex has been executed and delivered by a duly appointed or elected
and authorized officer of Party A of the level of vice president or higher and
(ii) Party A has taken all necessary action to authorize the execution, delivery
and performance of this Annex.

 

(iii)

Posted Collateral.  The definition of Posted Collateral shall also include any
and all accounts in which Cash Collateral is held.

 

(iv)

Additions to Paragraph 3.  The following subparagraph (c) is hereby added to
Paragraph 3 of this Annex:

 

(c)

No Offset.  On any Valuation Date, if (i) each party is required to make a
Transfer under Paragraph 3(a) and (ii) each party is required to make a Transfer
under Paragraph 3(b), then the amounts of those obligations will not offset each
other.

 

(v)

Fees of Custodian.  Notwithstanding any other provision contained in this Annex,
Pledgor shall pay all fees and charges of the Custodian related to the holding
and maintenance of the Posted Collateral.

 

(vi)

Intentionally omitted.

 

(vii)

Master Agreement.  For purposes of this Annex, the term "Agreement" shall not
refer to a Master Agreement and Schedule as indicated above in the introductory
paragraph, but shall mean the Rate Cap Agreement between Party A and Party B
dated as of the date hereof.  

C-4

4814-8780-0582.10

Barclays Reference Number: 35948850B / 35949000B

--------------------------------------------------------------------------------

 

 

(viii)

Notice Regarding Client Money Rules. Party A hereby notifies Party B that
Barclays Bank PLC, as a CRD credit institution (as such term is defined in the
rules of the UK Financial Conduct Authority or any successor thereto (“the
FCA”)), holds Party B’s money as banker and not as trustee. Accordingly, Party
B’s money will not be held in accordance with the rules within the Client Asset
Sourcebook of the FCA (the “Client Money Rules”) and will not be subject to the
statutory trust provided for under the Client Money Rules. In particular, Seller
shall not segregate Party B’s money from Party A’s money and Party A shall not
be liable to account of Party B for any profits made by Party A’s use as banker
of such funds. Upon failure of Party A, the client money distribution rules
within the rules of the FCA (the “Client Money Distribution Rules”) will not
apply to these sums and so Party B will not be entitled to share in any
distribution under the Client Money Distribution Rules.

 

(ix)

ISDA 2014 Collateral Agreement Negative Interest Protocol (the Protocol). The
parties agree that, solely for the purposes of this Agreement (which shall be
deemed to be a Protocol Covered Collateral Agreement for the purposes of the
Protocol), they shall be deemed to be Adhering Parties to the Protocol, the
Implementation Date shall be the date of this Agreement and the representations
and undertakings set out at Clause 3(a)(vi) (with respect to any Third Party
Credit Support Document only), Clause 3(c) and Clause 3(d) of the Protocol shall
be disregarded.

 

(x)

Form of Annex.  The parties hereto agree that the text of the body of this Annex
(paragraphs 1 through 12) shall be deemed to be the printed form of the 1994
ISDA Credit Support Annex (Bilateral Form — ISDA Agreements subject to New York
Law only version) as published and copyrighted by the International Swaps and
Derivatives Association, Inc., incorporated herein by reference, subject to the
following revisions:

(a)Modification to Introductory Paragraph:  The following paragraph is
substituted for the introductory paragraph of the Annex:

“This Annex supplements, forms part of, and is subject to, the above-referenced
Rate Cap Agreement (the “Agreement”), and is a Credit Support Document under the
Agreement with respect to each party.

(b)Modifications to Paragraph 1:  

(1)The word “Schedule” shall be replaced with “Agreement” in subparagraph (a) of
the Annex.

C-5

4814-8780-0582.10

Barclays Reference Number: 35948850B / 35949000B

--------------------------------------------------------------------------------

 

(c)Modification to Paragraph 2:  The following Paragraph 2 is substituted for
Paragraph 2 of this Annex:

“Paragraph 2.  Security Interest.  The Pledgor hereby pledges to the Secured
Party, as security for its Obligations, and grants to the Secured Party a first
priority continuing security interest in, lien on and right of Set-off against
all Posted Collateral Transferred to or received by the Secured Party
hereunder.  Upon the Transfer by the Secured Party to the Pledgor of Posted
Collateral, the security interest and lien granted hereunder on that Posted
Collateral will be released immediately and, to the extent possible, without any
further action by either party.”

(e)Modification to Paragraph 5:  The following subparagraph (i) is substituted
for subparagraph (i) of Paragraph 5 of this Annex:

(i)In the case of a dispute involving a Delivery Amount or Return Amount, unless
otherwise specified in Paragraph 13, the Valuation Agent will recalculate the
Exposure and the Value as of the Recalculation Date by:

(A) calculating the Exposure for the Rate Cap Agreement by seeking four actual
quotations at mid‑market from Reference Market‑makers for purposes of
calculating Market Quotation, and taking the arithmetic average of those
obtained; provided that if four quotations are not available for the Rate Cap
Agreement, then fewer than four quotations may be used for the Rate Cap
Agreement; and if no quotations are available for the Rate Cap Agreement, then
the Valuation Agent's original calculations will be used for the Rate Cap
Transaction; and

(B)utilizing the procedures specified in Paragraph 13 for calculating the Value,
if disputed, of Posted Credit Support.”

(f)Modification to Paragraph 7:  The following Paragraph 7 is substituted for
Paragraph 7 of this Annex:

“Paragraph 7. Notice of termination.  For purposes of Section 10 of this
Agreement, a party (X) may give a notice of termination with respect to the
other party (Y) in accordance with Section 10 in the following circumstances:

(i)Y fails (or fails to cause its Custodian) to make, when due, any Transfer of
Eligible Collateral, Posted Collateral or the Interest Amount, as applicable,
required to be made by it and that failure continues for two Local Business Days
after notice of that failure is given to Y;

(ii)Y fails to comply with any restriction or prohibition specified in this
Annex with respect to any of the rights specified in Paragraph 6(c) and that
failure continues for five Local Business Days after notice of that failure is
given to Y; or

C-6

4814-8780-0582.10

Barclays Reference Number: 35948850B / 35949000B

--------------------------------------------------------------------------------

 

(iii)Y fails to comply with or perform any agreement or obligation other than
those specified in Paragraphs 7(i) and 7(ii) and that failure continues for 30
days after notice of that failure is given to Y.

For purposes of Section 10, (a) if Y is the Seller, the occurrence of an event
described above shall constitute a “Termination Event” and (b) if Y is the
Buyer, the occurrence of an event described above shall give rise to the
Seller’s right to terminate pursuant to Section 10(b).”

(g)Modifications to Paragraph 8:  

(1)The following subparagraph (b) is substituted for the introductory clause of
subparagraph (b) of Paragraph 8 of the Annex:

“(b)Pledgor’s Rights and Remedies.  If at any time an Early Termination Date has
occurred or been designated as the result of an event described in Paragraph 7
with respect to the Secured Party, then:”

(2)The words “Section 2(d)” shall be replaced with “Section 8” in subparagraph
(d) of Paragraph 8 of this Annex.

(h)Modifications to Paragraph 9:  The following first clause of Paragraph 9 is
substituted for the first clause of this Annex:

“Paragraph 9.  Representations.  The Pledgor represents to the Secured Party
(which representations will be deemed to be repeated as of each date on which it
Transfers Eligible Collateral) that:”

(i)Modification to Paragraph 11:  The words “one or more Confirmations or” are
deleted in Paragraph 11(f) of this Annex.

(j)Certain Defined Terms.  The following terms have the meanings indicated
below:

“Defaulting Party” means (a) the Seller if a Termination Event has occurred and
is continuing with respect to the Seller and (b) the Buyer if an event has
occurred and is continuing under Paragraph 7 hereof with respect to which the
Buyer is Y.

“Default Rate” means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the relevant payee (as certified by it) if it
were to fund or of funding the relevant amount plus 1% per annum.

“Event of Default”  means a Termination Event as specified in Section 9 of the
Agreement.

“Potential Event of Default”  means any event which, with the giving of notice
or the lapse of time or both, would constitute an Event of Default.

C-7

4814-8780-0582.10

Barclays Reference Number: 35948850B / 35949000B

--------------------------------------------------------------------------------

 

(xi)Additional Amendments for compliance with Variation Margin Rules.

(i)Transfer Timing.  The word “next” on the third line of Paragraph 4(b) is
deleted and replaced with the word “same”.  The word “second” on the fifth line
of Paragraph 4(b) is deleted and replaced with the word “next”.

(ii)Dispute Resolution. Clause (1) and (2) of the opening paragraph of Paragraph
5 of the Annex to the Agreement are amended as follows:  “(1) the Disputing
Party will notify the other party and the Valuation Agent (if the Valuation
Agent is not the other party) not later than the close of business on (X) the
date that the demand is received under Paragraph 3 in the case of (I) above, or
(Y) the Local Business Day following the date of Transfer in the case of (II)
above, (2)  subject to Paragraph 4(a), the appropriate party will Transfer the
undisputed amount to the other party not later than the close of business on the
Local Business Day (X) that the Transfer otherwise would have been due if no
dispute had existed in the case of (I) above, or (Y) following the date of
Transfer in the case of (II) above.”

 

(iii)

Legally Ineligible Credit Support.

Unless otherwise specified in Paragraph 13, upon delivery of a Legal
Ineligibility Notice by a party, each item of Eligible Credit Support (or a
specified amount of such item) identified in such notice (i) will cease to be
Eligible Credit Support (VM) for purposes of Transfers to such party as the
Secured Party hereunder as of the applicable Transfer Ineligibility Date, (ii)
will cease to be Eligible Credit Support for the other party as the Pledgor for
all purposes hereunder as of the Total Ineligibility Date and (iii) will have a
Value of zero on and from the Total Ineligibility Date.

The parties agree that: (a) a Legal Ineligibility Notice may be delivered
because the relevant item(s) of Eligible Credit Support never did satisfy the
relevant Legal Eligibility Requirements (in which case the applicable Transfer
Ineligibility Date and Total Ineligibility Date will be the fifth Local Business
Day following the date of delivery of the Legal Ineligibility Notice); (b) Legal
Eligibility Requirements may be applied on a portfolio basis (including, without
limitation, for the purposes of applying any concentration limits) such that an
entire portfolio or group of items may be the subject of a Legal Ineligibility
Notice; (c) Legal Eligibility Requirements will include, if relevant, whether or
not the relevant item comprises financial collateral (or equivalent) for the
purposes of the Directive 2002/47/EC of the European Parliament and Council of
6th June, 2002 on financial collateral arrangements as implemented in the
relevant jurisdiction; and (d) a Legal Ineligibility Notice may be given in
respect of a new sub-category, as identified in such notice in respect of an
item, to the extent such a distinction is made by the relevant law, regulatory
guideline, policy, manual, standard or statement.

C-8

4814-8780-0582.10

Barclays Reference Number: 35948850B / 35949000B

--------------------------------------------------------------------------------

 

As used herein:

“Legal Ineligibility Notice” means a written notice from the Secured Party to
the Pledgor in which the Secured Party (i) represents that the Secured Party has
determined that one or more items of Eligible Credit Support (or a specified
amount of any such item) either has ceased to satisfy, or as of a specified date
will cease to satisfy, collateral eligibility requirements under law applicable
to the Secured Party requiring the collection of variation margin (the “Legal
Eligibility Requirements”), (ii) lists the item(s) of Eligible Credit Support
(and, if applicable, the specified amount) that have ceased to satisfy, or as of
a specified date will cease to satisfy, the Legal Eligibility Requirements,
(iii) describes the reason(s) why such item(s) of Eligible Credit Support (or
the specified amount thereof) have ceased to satisfy, or will cease to satisfy,
the Legal Eligibility Requirements and (iv) specifies the Total Ineligibility
Date and, if different, the Transfer Ineligibility Date.

“Total Ineligibility Date” means the date on which the relevant item of Eligible
Credit Support (or a specified amount of such item) has ceased to satisfy, or
will cease to satisfy, the Legal Eligibility Requirements applicable to the
Secured Party for all purposes hereunder; provided that, unless otherwise
specified in Paragraph 13, if such date is earlier than the fifth Local Business
Day following the date on which the Legal Ineligibility Notice is delivered, the
Total Ineligibility Date will be the fifth Local Business Day following the date
of such delivery.

“Transfer Ineligibility Date” means the date on which the relevant item of
Eligible Credit Support (or a specified amount of such item) has ceased to
satisfy, or will cease to satisfy, the Legal Eligibility Requirements for
purposes of Transfers to the Secured Party hereunder; provided that, unless
otherwise specified in Paragraph 13, if such date is earlier than the fifth
Local Business Day following the date on which the Legal Ineligibility Notice is
delivered, the Transfer Ineligibility Date will be the fifth Local Business Day
following the date of such delivery.

(iv)Valuation Percentage. If at any time the Valuation Percentage assigned to an
item of Eligible Credit Support with respect to a party (as the Pledgor) under
this Annex is greater than the maximum permitted valuation percentage
(prescribed or implied) for such item of collateral under any law requiring the
collection of variation margin applicable to the other party (as the Secured
Party), then the Valuation Percentage with respect to such item of Eligible
Credit Support and such party will be such maximum permitted valuation
percentage, as notified by the Secured Party to the Pledgor.

C-9

4814-8780-0582.10

Barclays Reference Number: 35948850B / 35949000B